DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 
The Examiner notes with appreciation Applicant’s attention to detail and the generally good form of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent No. 2539966 to Bourdin.
Regarding claim 1, Bourdin discloses a lace down insole (1) is designed to hide shoelaces in a heel of a shoe (this is an intended use statement in the preamble.  Since the insole of Bourdin can be used to hide shoelaces at least because it has the same structure as the present invention, Bourdin reads on this recitation.  Specifically, Bourdin discloses an insole (1) which has the male portion (4) of a hook and loop fastener across an entire bottom of the insole (1) just like FIGS. 3 and 4 of the present application.  See Bourdin, FIG. 2, lines 32-36, lines 67-70, and lines 112-115. See also MPEP 2111.02 and 2114) comprising: a top side (top of 1) and a bottom side (bottom of 4) (see FIG. 2), wherein the top side (top of 1) and bottom side (bottom of 4) have a front portion (toe portion) that is rounded to fit the contours of the front of the shoe (5-8) (see FIGS. 1 and 2) and  wherein the top (top of 1) and bottom (bottom of 4) have a back portion (heel portion) that is rounded to fit in a curved portion of the heel of the shoe (5-8) (see FIGS. 1 and 2).
Regarding claim 2, Bourdin discloses that the back portion (heel portion) of the bottom side (bottom of 4) have fasteners (4) to secure the shoelaces (see FIG. 2 and lines 67-70, since the entire bottom side has fasteners (4), the back portion has fasteners (4).  Also, it is noted that “to secure the shoelaces” is an intended use recitation.  Since the fasteners (4) are capable of securing shoelaces at least because the structure of Bourdin is the same as the present invention as discussed above, Bourdin reads on this recitation.  See MPEP 2114).

Regarding claim 4, Bourdin discloses that the entire portion of the bottom side (bottom of 4) have fasteners (4) to secure the shoelaces (see FIGS. 1 and 2 and lines 32-36, lines 67-70, and lines 112-115, discloses that the entire bottom has hook fasteners.  Also, it is noted that “to secure the shoelaces” is an intended use recitation.  Since the fasteners (4) are capable of securing shoelaces at least because the structure of Bourdin is the same as the present invention as discussed above, Bourdin reads on this recitation.  See MPEP 2114).
Regarding claim 5, as best understood, Bourdin discloses that the fasteners that secure the shoelaces are hook and loop fasteners (see FIG. 2 and lines 67-70, discloses that (4) are the hooks of hook and loop fasteners.  Also, as discussed in the 112(b) rejection below, the fasteners of the present invention are only the hooks of a hook and loop fastener and do not include the loops, and therefore Bourdin is considered to read on this recitation).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 are indefinite (meaning unclear) because they recite that “the fasteners that secure the shoelaces are hook and loop fasteners.”  However, the present application discloses that the fasteners (3) are only the “male side” (or hooks) of the hook and loop fasteners and not both the hooks and the loops (see FIG. 4 and paragraph [00023]).  In order to expedite prosecution, this recitation is being considered to recite “the fasteners that secure the shoelaces are hooks from hook and loop fasteners.”

Claim Objections
Claim 1 is objected to because of the following informalities: amending claim 1 to recite “to fit the contours of the front of the shoe, wherein the top side and bottom side have a back portion” would correct a typographical error and antecedent basis issues.  Appropriate correction is required.

References in Specification
It is noted that references only listed in a Specification are not considered unless the references have been listed on a PTO-892 form.  In order to expedite prosecution, 

Citation of Pertinent Art
Immediately below this paragraph is a citation to previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been cited. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: YouTube video titled “Simple How To Lace Shoes Normal Way and with No Bow” by stuntmotomoto (see timeframe 4:44, shows laces being tucked under insole.  It may have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have modified the device of Bourdin to include tucking the shoelaces under the insole as described in stuntmotomoto in order to provide a more pleasing look to the shoe), WO Publ. No. 2015/030841 to Wu (see FIGS. 1-3 and paragraph [0011], discloses attaching Velcro across the entire shoe insole), EP Publ. No. 1510144 to Gamperl (see FIG. 2 and 

Conclusion
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649